   Case: 4:20-cv-00206-SRC Doc. #: 1 Filed: 02/05/20 Page: 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 YANA PASKOVA,

                                Plaintiff,                    Docket No. 4:20-cv-206

        - against -                                           JURY TRIAL DEMANDED

 BLANC MEDIA, LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff Yana Paskova (“Paskova” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Blanc Media, LLC (“Blanc Media” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the Bulgaria’s Rose Festival, owned and registered by Paskova, a

professional photographer. Accordingly, Paskova seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in Missouri.
   Case: 4:20-cv-00206-SRC Doc. #: 1 Filed: 02/05/20 Page: 2 of 4 PageID #: 2




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Paskova is a professional photographer in the business of licensing her

Photograph to online and print media for a fee having a usual place of business at 687 Bryan

Street, Elmhurst, IL 60126.

       6.      Upon information and belief, Blanc Media is a domestic limited liability company

duly organized and existing under the laws of the State of Missouri, with a place of business at

12205 Ewing Avenue, Grandview, MO 64030. Upon information and belief, Blanc Media is

registered with the Missouri Department of Corporations to do business in Missouri. At all times

material, hereto, Blanc Media has owned and operated a Website at the URL:

www.ToolsandToys.net (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Paskova photographed the Bulgaria’s Rose Festival (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Paskova is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-135-715.

       B.      Defendant’s Infringing Activities

       11.     Blanc Media ran the Photograph on the Website. See:

http://toolsandtoys.net/editorials/hobbit-vans-architecture-drawings-and-outtakes-of-iconic-hip-
hop-photos/. A true and correct copy of the article and a screenshot of the Photograph on the
    Case: 4:20-cv-00206-SRC Doc. #: 1 Filed: 02/05/20 Page: 3 of 4 PageID #: 3




Website are attached hereto as Exhibit B.

          12.   Blanc Media did not license the Photograph from Plaintiff for its Website, nor did

Blanc Media have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST BLANC MEDIA)
                                (17 U.S.C. §§ 106, 501)


          13.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.   Blanc Media infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Blanc Media is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Blanc Media

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
   Case: 4:20-cv-00206-SRC Doc. #: 1 Filed: 02/05/20 Page: 4 of 4 PageID #: 4




       1.     That Defendant Blanc Media be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 5, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Yana Paskova
